 Case 2:21-cv-02927-CAS-GJS Document 27-2 Filed 04/21/21 Page 1 of 4 Page ID #:2155




1    KATHRYN C. WANNER (Cal. Bar No. 269310)
     Email: wannerk@sec.gov
2    M. LANCE JASPER (Cal. Bar No. 244516)
     Email: jasperml@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                     Western Division
11
12    SECURITIES AND EXCHANGE                     Case No. 2:21-cv-02927-CAS-GJS
      COMMISSION,
13
                   Plaintiff,                     DECLARATION OF MALLORY
14                                                HORWITZ
             vs.
15
      ZACHARY J. HORWITZ; AND
16    1INMM CAPITAL, LLC,
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:21-cv-02927-CAS-GJS Document 27-2 Filed 04/21/21 Page 2 of 4 Page ID #:2156
 Case 2:21-cv-02927-CAS-GJS Document 27-2 Filed 04/21/21 Page 3 of 4 Page ID #:2157




1                                   PROOF OF SERVICE
2    I am over the age of 18 years and not a party to this action. My business address is:
3          U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5    On April 21, 2021, I caused to be served the document entitled DECLARATION
     OF MALLORY HORWITZ on all the parties to this action addressed as stated on
6    the attached service list:
7    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
8    familiar with this agency’s practice for collection and processing of correspondence
     for mailing; such correspondence would be deposited with the U.S. Postal Service on
9    the same day in the ordinary course of business.
10         ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
     which I personally deposited with the U.S. Postal Service. Each such envelope was
11   deposited with the U.S. Postal Service at Los Angeles, California, with first class
     postage thereon fully prepaid.
12
           ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
     Angeles, California, with Express Mail postage paid.
14
     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15   office of the addressee as stated on the attached service list.
16   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
     Los Angeles, California.
18
     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19   the electronic mail address as stated on the attached service list.
20   ☒    E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
21   the CM/ECF system.
22   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25    Date: April 21, 2021                      /s/ Kathryn C. Wanner
                                                KATHRYN C. WANNER
26
27
28


                                                  2
 Case 2:21-cv-02927-CAS-GJS Document 27-2 Filed 04/21/21 Page 4 of 4 Page ID #:2158




1                            SEC v. Zachary Horwitz, et al.
              United States District Court – Central District of California
2                         Case No. 2:21-cv-02927-CAS-GJS
                                       LA-5212
3
4                                   SERVICE LIST
5
               Michael J. Quinn, Esq.
6              Ryan C. Hedges, Esq.
               Vedder Price
7              1925 Century Park East, Suite 1900
               Los Angeles, CA 90067
8              Email: mquinn@vedderprice.com
               Email: rhedges@vedderprice.com
9              Attorneys for Defendants Zachary J. Horwitz; and 1inMM Capital, LLC
               (served via CM/ECF)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             3
